Name: Commission Regulation (EC) No 987/2001 of 21 May 2001 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  regions of EU Member States;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32001R0987Commission Regulation (EC) No 987/2001 of 21 May 2001 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector Official Journal L 138 , 22/05/2001 P. 0003 - 0004Commission Regulation (EC) No 987/2001of 21 May 2001amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EEC) No 1725/92(3), as last amended by Regulation (EC) No 2759/2000(4), fixes a forecast supply balance for Madeira for the products of pigmeat which benefit from an exemption from the duty on direct imports on products from third countries or from an aid for deliveries originating in the rest of the Community.(2) In order to continue satisfying demand for pigmeat requirements which has been shown to be higher than determined in the forecast supply balance for Madeira for the 2000/01 marketing year, it is necessary to amend Regulation (EEC) No 1725/92.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EEC) No 1725/92 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 22 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 95.(4) OJ L 318, 16.12.2000, p. 25.ANNEX"ANNEX IForecast supply balance for Madeira regarding products from the pigmeat sector for the period 1 July 2000 to 30 June 2001>TABLE>"